DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 5 January 2022.  The amendment to the claims filed 5 January 2022 has amended claims 1, 9, and 17.  Currently Claims 1-20 are pending and have been examined.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 31 March 2021.  

Response to Arguments

Applicant's arguments filed 5 January 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 9, 14, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Azvine et al. (U.S. Patent 7,007,067 B1) (hereafter Azvine) in view of Zhang et al. (U.S. Patent Publication 2017/0330120 A1) (hereafter Zhang) in further view of Ezra et al. (U.S. Patent Publication 2011/0282706 A1) (hereafter Ezra).

	Referring to Claim 1, Azvine teaches a system comprising: 

at least one processor (see; col. 4, lines (7-34) of Azvine teaches a processor).

a storage device comprising instructions, which when executed by the at least one processor, configure the at least one processor to perform operations comprising (see; col. 4, lines (7-34) of Azvine teaches a hard disc as a storage medium utilizing a processor).

receiving an electronic meeting request for a user, the meeting request indicating a date for a proposed meeting; (see; Figure 15a of Azvine teaches receiving an electronic meeting request from a user requesting a meeting at a time and specific date).

presenting a body of the electronic meeting request within a client application when a user selects the electronic meeting request in the client application (see; col. 6,lines (29-56) of Azvine teaches a display of a meeting request using a computer program to a user visible for a user to interact with the request (i.e. client application)).

determining that the sender of the electronic meeting request is in a subset of a contact group of the client application, the subset being classified as important by the user (see; col. 23, line (32) – col. 24, line (7) of Azvine teaches determining the priority of a sender of an email including meeting requests, col. 11, lines (11-16) which would also indicate an important meeting).

for the week of the date of the proposed meeting, calculating a busy metric, the busy metric based on an amount and duration of scheduled meetings for the week retrieved from an electronic calendar of the user, and (see; col. 19, lines (23-63) of Azvine teaches a measured parameter including meeting length that includes a threshold (i.e. metric) to find the best day of the week to provide a suggestion).

when the busy metric exceeds a threshold, presenting an interactive notification in the user interface pane of the client application, the notification including an option to schedule an appointment classified as focus time designated for the set of non-completed tasks on the electronic calendar (see; col. 14, line (56) – col. 15, line (20) of Azvine teaches roughly schedule keeping to-do list tasks and when available time is identified based on an assessed availability (i.e. metric) inform and display available times to schedule tasks in rough schedule status for selection by the user, col. 17, lines (7-26) where specifies temporal precedence that specifies tasks (.e. busy time)).

Azvine does not explicitly disclose the following limitations, however,

Zhang teaches in response to detecting a selection of the first graphical control element in the user interface pane, presenting, in the user interface pane without opening a task management application of the client application, the information associated with the non-completed task and a second graphical control element configured to receive an indication that the identified non-completed task is completed (see; Figure 13 and par. [0105]-[0113] of Zhang teaches a display that indicates in a graphical control a user selection that in accordance with a task the ability to view non-completed tasks as well as a second indication that indicates that some other aspects of the tasks are completed from other users), and
	In response to detecting a selection of the second graphical control element in the user interface pane, updating an attribute of the non-completed task to indicate that the non-completed task is completed (see; Figure 13, and par. [0105]-[0113] of Zhang teaches a display that allows a user that when they have completed a task have the ability to mark it as completed once it has been completed).



Azvine discloses an apparatus for processing communications to identify information and categorizing and recommending an action based on the categorization as part of a schedule.  However, Azvine fails to disclose in response to detecting a selection of the first graphical control element in the user interface pane, presenting, in the user interface pane without opening a task management application of the client application, the information associated with the non-completed task and a second graphical control element configured to receive an indication that the identified non-completed task is completed, and in response to detecting a selection of the second graphical control element in the user interface pane, updating an attribute of the non-completed task to indicate that the non-completed task is completed.

Zhang discloses in response to detecting a selection of the first graphical control element in the user interface pane, presenting, in the user interface pane without opening a task management application of the client application, the information associated with the non-completed task and a second graphical control element configured to receive an indication that the identified non-completed task is completed, and in response to detecting a selection of the second graphical 

It would be obvious to one of ordinary skill in the art to include in the scheduling (system/method/apparatus) of Azvine in response to detecting a selection of the first graphical control element in the user interface pane, presenting, in the user interface pane without opening a task management application of the client application, the information associated with the non-completed task and a second graphical control element configured to receive an indication that the identified non-completed task is completed, and in response to detecting a selection of the second graphical control element in the user interface pane, updating an attribute of the non-completed task to indicate that the non-completed task is completed as taught by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Azvine, and Zhang teach the analysis of scheduling data of users in order to best schedule time and they do not contradict or diminish the other alone or when combined.

Ezra teaches in response to receiving the electronic meeting request, identifying a non-completed task from a set of tasks that are assigned to the user by the sender, (see; par. [0159]-[0160] of Ezra teaches when a meeting is scheduled (i.e. receiving meeting request), data can be accessed which indicates that overdue and incomplete tasks exist with regard to workers where, par. [0040] executives can view all data including tasks of the organization (i.e. sender)), and
	presenting, without indicating the non-completed task, in a user interface pane of the client application along with presenting the body of the electronic meeting request, a first graphical control element configured to receive an indication of a request to identify information associated with the non-completed task and sender (see; par. [0228] of Ezra teaches displaying a list of tasks in a interface, par. [0159] including incomplete tasks (i.e. non-completed task), par. [0037] where the specific tasks as part of workflow related to other tasks including incomplete tasks are available (i.e. without indicating the non-completed task), par. [0159]-[0160] as part of scheduling meetings and other associated information).

The Examiner notes that Azvine teaches similar to the instant application discloses an apparatus for processing communications to identify information and categorizing and recommending an action based on the categorization as part of a schedule. Specifically, Azvine discloses identifying information in order to enable meetings to be scheduled including tasks to be performed and as it comparable in certain respects to the instant application analyzes scheduling of a user in order to understand the busyness and then allocate scheduling time to focus on their own work automatically it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Zhang provides an a system for task processing that performs the reminding of task events to users based on triggered task events and as it is comparable in certain respects to Azvine which identifying calendar entries and heuristically analyzing the entries to determine insights that include information regarding time, people, location of meetings, and busyness measurement of a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ezra teaches organization management taking into account meetings, schedules, and tasks and managing this using a visual interface and as it is comparable in certain respects to Azvine and Zhang which identifying calendar entries and heuristically analyzing the entries to determine insights that include information regarding time, people, location of meetings, and busyness measurement of a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Azvine and Zhang discloses an apparatus for processing communications to identify information and categorizing and recommending an action based on the categorization as part of a schedule.  However, Azvine and Zhang fails to disclose in response to receiving the electronic meeting request, identifying a non-completed task from a set of tasks that are assigned to the user by the sender, and presenting, without indicating the non-completed task, in a user interface pane of the client application along with presenting the body of the electronic meeting request, a first graphical control element configured to receive an indication of a request to identify information associated with the non-completed task and sender.



It would be obvious to one of ordinary skill in the art to include in the scheduling (system/method/apparatus) of Azvine and Zhang in response to receiving the electronic meeting request, identifying a non-completed task from a set of tasks that are assigned to the user by the sender, and presenting, without indicating the non-completed task, in a user interface pane of the client application along with presenting the body of the electronic meeting request, a first graphical control element configured to receive an indication of a request to identify information associated with the non-completed task and sender as taught by Ezra since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Azvine, Zhang, and Ezra teach the analysis of scheduling data of users in order to best schedule time and they do not contradict or diminish the other alone or when combined.

	
	Referring to Claim 6, see discussion of claim 1 above, while Azvine in view of Zhang in further view of Ezra teaches the system above, Azine further discloses a system having the limitations of, however,

the threshold is specific to the user (see; col. 19, lines (23-63) of Azvine teaches a measured parameter including meeting length that includes a threshold (i.e. metric) to find the best day of the week to provide a suggestion that takes into account preferences of a user that are used to limit specific thresholds in order to provide suggestion to the user).


	Referring to Claim 7, see discussion of claim 1 above, while Azvine in view of Zhang in further view of Ezra teaches the system above, Azvine disclose a system having the limitations of, however,

operations further comprising presenting a user interface element to change the threshold (see; col. 30, lines (17-25) of Azvine teaches the ability for a user to select a priority threshold to one of multiple preferences, where other preferences are related to col. 19, lines (23-63) meeting thresholds).


	Referring to Claim 9, Azvine in view of Zhang in further view of Ezra teaches a method.  Claim 9 recites the same or similar limitations as those addressed above in claim 1, Claim 9 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 14, see discussion of claim 12 above, while Azvine in view of Zhang in further view of Ezra teaches the system above Claim 14 recites the same or similar limitations as those addressed above in claim 6, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 15, see discussion of claim 14 above, while Azvine in view of Zhang in further view of Ezra teaches the system above Claim 15 recites the same or similar limitations as those addressed above in claim 7, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 7.

Referring to Claim 17, Azvine in view of Zhang in further view of Ezra teaches a method.  Claim 9 recites the same or similar limitations as those addressed above in claim 1, Claim 9 is therefore rejected for the same reasons as set forth above in claim 1.

Claims 2, 10, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Azvine et al. (U.S. Patent 7,007,067 B1) (hereafter Azvine) in view of Zhang et al. (U.S. Patent Publication 2017/0330120 A1) (hereafter Zhang) in further view of Ezra et al. (U.S. Patent Publication 2011/0282706 A1) (hereafter Ezra) in further view of LEUNG et al (U.S. Patent Publication 2018/0225617 A1) (hereafter Leung).

	Referring to Claim 2, see discussion of claim 1 above, while Azvine in view of Zhang in further view of Ezra teaches the system above, Azvine further discloses a system having the limitations of,

presenting a user interface pane within the client application with a proposed time block on the electronic calendar of the user (see; col. 13, line (11) – col. 15, line (12) of Azvine teaches that determined by the diary assistant determining incomplete and roughly scheduled tasks (i.e. non-completed tasks) as part of the col. 4, line (35) – col. 5, line (16), and col. 19, lines (23-63) filtering and email prioritization that is used to schedule that suggest the best optimized schedule for the user to view in a display for the user to make a selection to perform the task).

scheduling the appointment classified as focus time when the user accepts the proposed time block (see; col. 14, line (56) – col. 15, line (20) of Azine teaches roughly schedule keeping to-do list tasks and when available time is identified based on an assessed availability (i.e. metric) inform and display available times to schedule tasks in rough schedule 

Azvine in view of Zhang in further view of Ezra does not explicitly teaches, however,

Leung teaches receiving an indication that the option has been accepted by the user (see; par. [0020], and par. [0040] of Leung teaches receiving user interactions and quantifying the data into actionable events such as focus time), and

The Examiner notes that Azvine teaches similar to the instant application discloses an apparatus for processing communications to identify information and categorizing and recommending an action based on the categorization as part of a schedule. Specifically, Azvine discloses identifying information in order to enable meetings to be scheduled including tasks to be performed and as it comparable in certain respects to the instant application analyzes scheduling of a user in order to understand the busyness and then allocate scheduling time to focus on their own work automatically it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Zhang provides an a system for task processing that performs the reminding of task events to users based on triggered task events and as it is comparable in certain respects to Azvine which identifying calendar entries and heuristically analyzing the entries to determine insights that include information regarding time, people, location of meetings, and busyness measurement of a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ezra teaches organization management taking into account meetings, schedules, and tasks and managing this using a visual interface and as it is comparable in certain respects to Azvine and Zhang which identifying calendar entries and heuristically analyzing the entries to determine insights that include information regarding time, people, location of meetings, and busyness measurement of a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Leung provides automated work pattern quantification and scheduling and as it is comparable in certain respects to Azvine, Zhang, and Ezra which identifying calendar entries and heuristically analyzing the entries to determine insights that include information regarding time, people, 

Azvine, Zhang, and Ezra discloses identifying calendar entries and heuristically analyzing the entries to determine insights that include information regarding time, people, location of meetings, and busyness measurement of a user.  However, Azvine, Zhang, and Ezra fails to disclose receiving an indication that the option has been accepted by the user.

Leung discloses receiving an indication that the option has been accepted by the user.

It would be obvious to one of ordinary skill in the art to include in the scheduling (system/method/apparatus) of Azvine, Zhang, and Ezra receiving an indication that the option has been accepted by the user as taught by Leung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Azvine, Zhang, Ezra and Leung teach the analysis of scheduling data of users in order to best schedule time and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 8 above, while Azvine in view of Zhang in further view of Ezra teaches the system above Claim 10 recites the same or similar limitations as those addressed above in claim 2, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 18, see discussion of claim 17 above, while Azvine in view of Zhang in further view of Ezra teaches the storage device above Claim 18 recites the same or similar .


Claims 3, 4, 11, 12, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Azvine et al. (U.S. Patent 7,007,067 B1) (hereafter Azvine) in view of Zhang et al. (U.S. Patent Publication 2017/0330120 A1) (hereafter Zhang) in further view of Ezra et al. (U.S. Patent Publication 2011/0282706 A1) (hereafter Ezra) in further view of Abebe et al. (U.S. Patent Publication 2017/0178080 A1) (hereafter Abebe).

Referring to Claim 3, see discussion of claim 1 above, while Azvine in view of Zhang in further view of Ezra teaches the system above, Azvine in view of Zhang in further view of Ezra does not explicitly disclose a system having the limitations of,

Abebe teaches receiving a subsequent meeting request for a time period that overlaps at least part of a proposed time block of the appointment (see; par. [0012], par. [0023], and par. [0039] of Abebe teaches receiving a meeting request for a period of time and realizing there is a conflict (i.e. overlap) with a previously scheduled meeting), and
in response to receiving the subsequent meeting request, presenting a notification with an option to propose a new meeting time for the subsequent meeting request or move the proposed time block (see; par. [0012], par. [0023], and par. [0039] of Abebe teaches in response to getting one of multiple meeting requests performing an analysis and requesting a user to make a decision on rescheduling the meeting).

The Examiner notes that Azvine teaches similar to the instant application discloses an apparatus for processing communications to identify information and categorizing and recommending an action based on the categorization as part of a schedule. Specifically, Azvine 

Azvine, Zhang, and Ezra discloses receiving a subsequent meeting request for a time period that overlaps at least part of a proposed time block of the appointment and in response to receiving the subsequent meeting request, presenting a notification with an option to propose a new meeting time for the subsequent meeting request or move the proposed time block. Azvine, Zhang, and Ezra fails to disclose receiving a subsequent meeting request for a time period that overlaps at least part of a proposed time block of the appointment, and in response to receiving 

Abebe discloses receiving a subsequent meeting request for a time period that overlaps at least part of a proposed time block of the appointment and in response to receiving the subsequent meeting request, presenting a notification with an option to propose a new meeting time for the subsequent meeting request or move the proposed time block.

It would be obvious to one of ordinary skill in the art to include in the scheduling (system/method/apparatus) of Azvine, Zhang, and Ezra receiving a subsequent meeting request for a time period that overlaps at least part of a proposed time block of the appointment and in response to receiving the subsequent meeting request, presenting a notification with an option to propose a new meeting time for the subsequent meeting request or move the proposed time block as taught by Abebe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Azvine, Zhang, Ezra and Abebe teach the analysis of scheduling data of users in order to best schedule time and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 1 above, while Azvine in view of Zhang in further view of Ezra teaches the system above, Azvine in view of Zhang in further view of Ezra does not explicitly disclose a system having the limitations of, however,

Abebe teaches presenting the notification in the client application includes presenting a notification feedback option (see; par. [0044] of Abebe teaches presenting a notification and allows for feedback in response to an electronic calendar entry).



Azvine, Zhang, and Ezra discloses receiving a subsequent meeting request for a time period that overlaps at least part of a proposed time block of the appointment and in response to receiving the subsequent meeting request, presenting a notification with an option to propose a new meeting time for the subsequent meeting request or move the proposed time block. Azvine, 

Abebe discloses presenting the notification in the client application includes presenting a notification feedback option.

It would be obvious to one of ordinary skill in the art to include in the scheduling (system/method/apparatus) of Azvine, Zhang, and Ezra presenting the notification in the client application includes presenting a notification feedback option as taught by Abebe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Azvine, Zhang, Ezra and Abebe teach the analysis of scheduling data of users in order to best schedule time and they do not contradict or diminish the other alone or when combined.


Referring to Claim 11, see discussion of claim 10 above, while Azvine in view of Zhang in further view of Ezra teaches the system above Claim 11 recites the same or similar limitations as those addressed above in claim 4, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 12, see discussion of claim 9 above, while Azvine in view of Zhang Zhang in further view of Ezra teaches the system above Claim 12 recites the same or similar limitations as those addressed above in claim 3, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 19, see discussion of claim 18 above, while Azvine in view of Zhang Zhang in further view of Ezra teaches the storage device above Claim 19 recites the same or 

	Referring to Claim 20, see discussion of claim 17 above, while Azvine in view of Zhang Zhang in further view of Ezra teaches the storage device above Claim 20 recites the same or similar limitations as those addressed above in claim 4, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 4.


Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Azvine et al. (U.S. Patent 7,007,067 B1) (hereafter Azvine) in view of Zhang et al. (U.S. Patent Publication 2017/0330120 A1) (hereafter Zhang) in further view of Ezra et al. (U.S. Patent Publication 2011/0282706 A1) (hereafter Ezra) in further view of Abebe et al. (U.S. Patent Publication 2017/0178080 A1) (hereafter Abebe) in further view of Chaudhri et al. (U.S. Patent Publication 2013/0332721 A1) (hereafter Chaudhri).

	Referring to Claim 5, see discussion of claim 4 above, while Azvine in view of Zhang Zhang in further view of Ezra in further view of Abebe teaches the system above, Azvine in view of Zhang Zhang in further view of Ezra does not explicitly disclose a system having the limitations of, however,

Abebe teaches receiving an indication of negative feedback from the presented notification feedback option (see; par. [0042] of Abebe teaches a negative response based on predictive model)



Azvine, Zhang, and Ezra discloses receiving a subsequent meeting request for a time period that overlaps at least part of a proposed time block of the appointment and in response to receiving the subsequent meeting request, presenting a notification with an option to propose a new meeting time for the subsequent meeting request or move the proposed time block. Azvine, 

Abebe discloses receiving an indication of negative feedback from the presented notification feedback option.

It would be obvious to one of ordinary skill in the art to include in the scheduling (system/method/apparatus) of Azvine, Zhang, and Ezra receiving an indication of negative feedback from the presented notification feedback option as taught by Abebe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Azvine, Zhang, Ezra and Abebe teach the analysis of scheduling data of users in order to best schedule time and they do not contradict or diminish the other alone or when combined.

Azvine in view of Zhang in further view of Ezra in further view of Abebe does not explicitly disclose the following limitations, however,

Chaudhri teaches suppressing future notifications with options to scheduled appointments classified as focus time for a period of time (see; par. [0041] and par. [0050] of Chaudhri teaches suppressing notifications during a specific time period for a time to perform specific user action (i.e. focus time)), and
resuming notifications with options to scheduled appointments classified as focus time after the period of time has lapsed (see; par. [0041] and par. [0050] of Chaudhri teaches after a quiet time resume normal scheduling activities).

The Examiner notes that Azvine teaches similar to the instant application discloses an apparatus for processing communications to identify information and categorizing and recommending an action based on the categorization as part of a schedule. Specifically, Azvine discloses identifying information in order to enable meetings to be scheduled including tasks to be performed and as it comparable in certain respects to the instant application analyzes 

Azvine, Zhang, Ezra and Abebe discloses identifying calendar entries and heuristically analyzing the entries to determine insights that include information regarding time, people, location of meetings, and busyness measurement of a user.  However, Azvine, Zhang, Ezra and Abebe fails 

Chaudhri discloses suppressing future notifications with options to scheduled appointments classified as focus time for a period of time and resuming notifications with options to scheduled appointments classified as focus time after the period of time has lapsed.

It would be obvious to one of ordinary skill in the art to include in the scheduling (system/method/apparatus) of Azvine, Zhang, Ezra and Abebe suppressing future notifications with options to scheduled appointments classified as focus time for a period of time and resuming notifications with options to scheduled appointments classified as focus time after the period of time has lapsed as taught by Chaudhri since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Azvine, Zhang, Ezra, Abebe, and Chaudhri teach the analysis of scheduling data of users in order to best schedule time and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 13, see discussion of claim 12 above, while Azvine in view of Zhang in further view of Ezra in further view of Abebe teaches the system above Claim 13 recites the same or similar limitations as those addressed above in claim 5, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 5.


Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Azvine et al. (U.S. Patent 7,007,067 B1) (hereafter Azvine) in view of Zhang et al. (U.S. Patent Publication 2017/0330120 A1) (hereafter Zhang) in further view of Ezra et al. (U.S. Patent .

	Referring to Claim 8, see discussion of claim 1 above, while Azvine in view of Zhang in further view of Ezra teaches the system above, Azvine in view of Zhang in further view of Ezra does not explicitly disclose a system having the limitations of, however,

Fischer teaches before presenting the notification, determining that a maximum number of notifications for a time period has not been reached (see; par. [0055] of Fischer teaches presenting notification to a user until a maximum limit of notifications is reached over a period of time).

The Examiner notes that Azvine teaches similar to the instant application discloses an apparatus for processing communications to identify information and categorizing and recommending an action based on the categorization as part of a schedule. Specifically, Azvine discloses identifying information in order to enable meetings to be scheduled including tasks to be performed and as it comparable in certain respects to the instant application analyzes scheduling of a user in order to understand the busyness and then allocate scheduling time to focus on their own work automatically it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Zhang provides an a system for task processing that performs the reminding of task events to users based on triggered task events and as it is comparable in certain respects to Azvine which identifying calendar entries and heuristically analyzing the entries to determine insights that include information regarding time, people, location of meetings, and busyness measurement of a user as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ezra teaches organization management taking into account meetings, schedules, and tasks and managing this using a visual interface and as it is comparable in certain respects to Azvine and Zhang which identifying calendar entries and heuristically analyzing the entries to determine insights that include information regarding time, people, location of meetings, and busyness 

Azvine, Zhang, and Ezra discloses identifying calendar entries and heuristically analyzing the entries to determine insights that include information regarding time, people, location of meetings, and busyness measurement of a user.  However, Azvine, Zhang, and Ezra fails to disclose before presenting the notification, determining that a maximum number of notifications for a time period has not been reached.

Fischer discloses before presenting the notification, determining that a maximum number of notifications for a time period has not been reached.

It would be obvious to one of ordinary skill in the art to include in the scheduling (system/method/apparatus) of Azvine, Zhang, and Ezra before presenting the notification, determining that a maximum number of notifications for a time period has not been reached as taught by Fischer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Azvine, Zhang, Ezra and Fischer teach the analysis of scheduling data of users in order to best schedule time and they do not contradict or diminish the other alone or when combined.


Referring to Claim 16, see discussion of claim 9 above, while Azvine in view of Zhang in further view of Ezra teaches the system above Claim 16 recites the same or similar limitations as those addressed above in claim 8, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 8.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Ali (U.S. Patent Publication 2015/0347987 A1) discloses an integrated daily digital planner.
Aggarwal et al. (U.S. Patent 2018/0336897 A1) discloses systems, methods, and apparatuses for resuming dialog sessions via automated assistant.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623